             Case 1-19-41797-cec              Doc 5-1         Filed 03/28/19       Entered 03/28/19 09:48:52


                                                    Notice Recipients
District/Off: 0207−1                        User: tguzman                       Date Created: 3/28/2019
Case: 1−19−41797−cec                        Form ID: 245                        Total: 9


Recipients of Notice of Electronic Filing:
tr          Michael J. Macco          ecf@maccosternlaw.com
aty         Mark E Cohen           MECESQ2@aol.com
                                                                                                                   TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Sherry Newcomb           141−34 72nd Drive        Flushing, NY 11367
smg         Office of the United States Trustee      Eastern District of NY (Brooklyn Office)       U.S. Federal Office
            Building       201 Varick Street, Suite 1006       New York, NY 10014
9507754     Astoria Bank        c/o Thomas & Graham LLP           One Hollow Lane         Suite 309       New Hyde Park, NY
            11042
9507756     Scott Newcomb          26−35 Nostrand Avenue, #2          Brooklyn, NY 11210
9507755     Scott Newcomb          26−35 Nostrand Avenue, Ap           Brooklyn, NY 11210
9507757     Wells Fargo Bank NA          c/o Gross Polowy LLC          1775 Wehrle Drive        Suite 100      Buffalo, NY
            14221
9507758     Wells Fargo Home Mortgage           PO Box 10335          Des Moines, IA 50306
                                                                                                                   TOTAL: 7
